DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The electronic terminal disclaimer filed on 03/24/2021 is acknowledged and approved, and overcomes the nonstatutory double patenting rejection of the claimed invention.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brenda Flockhart-Shanks on 03/05/2021.
The application has been amended as follows: 
 	Claim 1 replace as:		A method for computer aided detection of fractional flow reserve for a pathology using an enriched radiological dataset, the method comprising: 
 	receiving a radiological dataset for a patient, wherein the radiological dataset is obtained non-invasively; 

 	using a machine learned classification approach based on known ground truths to process the enriched dataset and determine a fractional flow reserve for the pathology.

Claims 5-6 are canceled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 8-11, 25, 27-28, 30-31, 34, 36-38, 41-46, and 48 are allowed.
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
	Regarding independent claim 1, the closest prior art (Chen, Madabhushi ‘591, Madabhushi ‘798, Huizenga, Lloyd, Gillies, Kassab, Fonte, Margolis, and Igarashi) does not teach or suggest the claimed invention having “receiving a radiological dataset for a .

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937.  The examiner can normally be reached on 8AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN D HUYNH/Primary Examiner, Art Unit 2665